Name: Commission Regulation (EEC) No 2183/86 of 11 July 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 12 Official Journal of the European Communities 12. 7 . 86 COMMISSION REGULATION (EEC) No 2183/86 of 11 July 1986 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (5), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 550 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies, shall, in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 1 . (f) OJ No L 29, 4. 2 . 1986, p. 3 . ( «) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (s\ OT No L 119. 8 . 5 . 1986. D . 19 . (*) OJ No L 142, 1 . 6 . 1983, p . 1 . P) OJ No L 371 , 31 . 12 . 1985, p . 1 . 12. 7. 86 No L 190/ 13Official Journal of the European Communities ANNEX  Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNCR 3 . Country of destination Angola 4. Stage and place of delivery cif Luanda 5. Representative of the recipient (2) (3) Attn . Mr Coosemans 6. Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency British 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DO HCR EM ANGOLA / DISTRIBUIÃ Ã O GRATUITA / LUANDA' 12 . Shipment period Before 31 August 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) No L 190/ 14 12. 7 . 86Official Journal of the European Communities Description of the lot B 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 2 May 1986 2. Recipient Euronaid-Cebemo 3 . Country of destination Ethiopia 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 170 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'ETHIOPIA / WVB / 63500 / ADDIS ABABA VIA ASSAB / ACTION OF WVB / FOR FREE DISTRIBUTION' 12. Shipment period Before 15 September 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders _ 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) (8) 12. 7. 86 Official Journal of the European Communities No L 190/ 15 Description of the lot C 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 2 May 1986 2. Recipient Euronaid-Cebemo 3 . Country of destination Madagascar 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'MADAGASCAR / 61722 / ACTION DE AATM / POUR DISTRIBUTION GRATUITE / TOAMASINA' 12. Shipment period Before 15 August 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (8) No L 190/ 16 Official Journal of the European Communities 12. 7. 86 Description of the lot D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1986 2. Recipient WFP 3 . Country of destination Burkina Faso 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 130 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'BURKINA FASO / 0223901 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / LOMÃ  EN TRANSIT A OUAGADOUGOU BURKINA FASO' 12 . Shipment period Before 31 August 1986 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 12. 7 . 86 Official Journal of the European Communities No L 190/ 17 Description of the lot E 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNCR 3 . Country of destination Mexico 4. Stage and place of delivery cif Puerto Coatzacoalcos 5 . Representative of the recipient (2) (3) Attn . Mr Coosemans 6. Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / PARA DISTRI ­ BUCIÃ N GRATUITA / ALTO COMISARIO DE LAS NACIONES UNIDAS PARA LOS REFUGIADOS / PUERTO COATZACOALCOS' 12. Shipment period Before 15 August 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 190/ 18 Official Journal of the European Communities 12. 7 . 86 Notes 1 . This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. 2. See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. 3 . The successful tenderer shall contact the beneficiary without delay so as to determine the necessary ship ­ ping papers . 4 . Commission Delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, p. 4. 5 . The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin . 6 . Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production or raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. 7 . The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin . 8 . The supplier must sent a duplicate of the invoice to : M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam, Netherlands.